400 Howard Street San Francisco, CA 94105 Tel +1 Fax +1 Jack.Gee@blackrock.com December 31, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses and Statements of Additional Information for the following Trust funds, each dated December 31, 2015, do not differ from those contained in Post-Effective Amendment No. 1,543 to the Trust’s Registration Statement on Form N-1A, filed electronically on December 22, 2015: iShares Currency Hedged MSCI Australia ETF iShares Currency Hedged MSCI Canada ETF iShares Currency Hedged MSCI Eurozone ETF iShares Currency Hedged MSCI Germany ETF iShares Currency Hedged MSCI Italy ETF iShares Currency Hedged MSCI Japan ETF iShares Currency Hedged MSCI Mexico ETF iShares Currency Hedged MSCI South Korea ETF iShares Currency Hedged MSCI Spain ETF iShares Currency Hedged MSCI Switzerland ETF iShares Currency Hedged MSCI United Kingdom ETF iShares MSCI All Peru Capped ETF iShares MSCI Brazil Small-Cap ETF iShares MSCI China ETF iShares MSCI China Small-Cap ETF iShares MSCI Denmark Capped ETF iShares MSCI Emerging Markets Latin America ETF iShares MSCI Finland Capped ETF iShares MSCI Germany Small-Cap ETF iShares MSCI India ETF iShares MSCI India Small-Cap ETF iShares MSCI Indonesia ETF iShares MSCI Ireland Capped ETF iShares MSCI New Zealand Capped ETF iShares MSCI Norway Capped ETF iShares MSCI Philippines ETF iShares MSCI Poland Capped ETF iShares MSCI Qatar Capped ETF iShares MSCI Saudi Arabia Capped ETF iShares MSCI UAE Capped ETF iShares MSCI United Kingdom ETF iShares MSCI United Kingdom Small-Cap ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124. Yours truly, /s/ Jack Gee Jack Gee Treasurer and Cheif Finanical Officer cc:Benjamin J. Haskin, Esq.
